internal_revenue_service number release date index number ---------------- ------------------------------- ----------------------------------------------------- ------------------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number refer reply to cc psi b1 plr-108127-07 date july ---------------------------------------------------------------- ---------------------------------------- ------------------ ------------ legend x ------------------------------------------- y ------------------------------------------- z --------------------------------------------- country date date date year year year year year ------- ------- ------- ------- ------- ------------------------- ----------------------- -------------------------- ------- ----------- --------------- ------------------------- plr-108127-07 year a b c dear ----------------- requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an entity classification election under sec_301_7701-3 x was formed on date under the laws of country as a limited_partnership for country tax purposes the limited partners of x on date were y and z y is the parent of an affiliated_group_of_corporations including z which files a consolidated tax_return for u s federal_income_tax purposes x was formed to serve as a financing vehicle through which to acquire the outstanding interests in a joint_venture from an unrelated third party to this end in year x made a loan of approximately a to an affiliate which then used the funds to acquire the outstanding interests in the joint_venture this letter responds to a letter dated date submitted on behalf of x y was advised by its outside advisors to file an election to treat x as a corporation for u s federal tax purposes y maintains that it was important for y to have control_over when the interest_income attributable to the debt held by x would be reported for u s tax purposes a partnership would allow for no control as the interest_income would simply flow through to the partners whereas a corporation would first need to distribute the income nonetheless on date x filed form_8832 entity classification election electing to be classified as a partnership for federal tax purposes effective date the form was signed by the managing director of x who was also the chief tax officer of y y maintains that the election was a typographical error and that consistent with the advice it received it intended to check the box marked ‘corporation’ on the form_8832 apparently believing that x had properly elected to be classified as a corporation for year year and year y filed form_5471 information_return of u s persons with respect to certain foreign_corporations with respect to x the mistaken election was first discovered by employees of y in year later in year an irs examination team examining y’s year tax_return questioned representatives of y as to why it was unable to locate disclosure information relating to x’s partnership activities the representatives explained that the initial election was a typographical error and that y always intended to treat x as a corporation for federal tax plr-108127-07 purposes y did not however take any_action at that time to file a ruling_request under sec_301_9100-3 seeking an extension of time for x to file another election y maintains that it did not do so because it believed that relief under sec_301_9100-3 was unavailable for mistaken as opposed to late elections in addition y claims that it was attempting to settle the issue at the examination level in year y and z transferred their interests in x to a foreign_affiliate as part of a reorganization involving a number of subsidiaries of y apparently still believing that x was a corporation y concluded that the transfer of x was tax-free under the applicable corporate_reorganization provisions later in year y revisited the transfer of x in light of the irs examination team’s queries regarding the status of x in consultation with its outside advisors y concluded that even if x were classified as a partnership for federal tax purposes the transfer while taxable under sec_367 would nonetheless not result in any_tax due in reaching this conclusion y and its advisors failed to take into account currency gains attributable to the intercompany debt held by x which on the date of transfer amounted to approximately dollar_figureb also in year the irs examination team issued the 30-day_letter for year treating x as a partnership and including approximately dollar_figurec of interest_income in the income of y for year y later filed a protest claiming that it would be seeking relief under sec_301_9100-3 with respect to the mistaken election but no immediate action was taken in year y filed a form_8865 return of u s persons with respect to certain foreign_partnerships for the year tax_year and reported the interest_income attributable to the intercompany debt held by x on its federal consolidated tax_return y maintains that it filed form_8865 rather than form_5471 because it was told by the irs examination team that this was required as well as to avoid penalties although y claims that it still intended to seek relief under sec_301_9100-3 no such request was filed in year in year an irs examination team examining y’s year return inquired as to why y had not reported the currency gains from the transfer of x on its year tax_return at this point y for the first time realized that its earlier analysis of the year transfer of x was mistaken and that x’s status as a partnership meant an additional income inclusion of approximately dollar_figureb under sec_367 y then began to prepare the aforementioned ruling_request on behalf of x corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that a business_entity that is not classified as a sec_301_7701-3 provides that except as provided in sec_301 sec_301_9100-1 provides that the commissioner may grant a reasonable plr-108127-07 b unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability or b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make the election making certain elections determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have not been satisfied because x is deemed to have not acted reasonably and in good_faith consequently x is not granted an extension of time to elect under c to be classified as an association_taxable_as_a_corporation federal tax consequences of the facts described above under any other provision of the sec_301_9100-2 provides the rules governing automatic extensions of time for except as specifically set forth above no opinion is expressed concerning the based solely on the information submitted and the representations made we sec_301_9100-3 provides the standards the commissioner will use to sec_301_9100-1 through provide the standards the plr-108127-07 code provides that it may not be used or cited as precedent being sent to x's authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
